STOCK INCENTIVE PLAN 2004 AWARD AGREEMENT

        AGREEMENT made as of the 2nd day of February 2004, between Plum Creek
Timber Company, Inc., a Delaware corporation (the “Company”), and the individual
identified on the Award Agreement Acceptance attached hereto (the “Acceptance”),
an employee of Plum Creek Timberlands, L.P., a subsidiary of the Company
(“Employee”). Terms used herein, unless otherwise defined herein, shall have the
meanings ascribed to them in the Plum Creek Timber Company, Inc. Stock Incentive
Plan, as the same may be amended from time to time (as amended, the “Plan”). To
carry out the purposes of the Plan by affording Employee the opportunity to
purchase shares of common stock, par value $.01 per share, of the Company
(“Stock”) and to receive certain other benefits under the Plan, and in
consideration of the mutual agreements and other matters set forth herein and in
the Plan, the Company and Employee hereby agree as follows:

A. Stock Option Award.

    1.        Grant of Option. The Company hereby grants to Employee the right
and option (the “Option”) to purchase all or any part of an aggregate of the
number of shares of Stock set forth in the Acceptance, on the terms and
conditions set forth herein and in the Plan, which Plan is incorporated herein
by reference as a part of this Agreement. The Option shall not be treated as an
incentive stock option within the meaning of section 422(b) of the Internal
Revenue Code of 1986, as amended (the “Code”).

    2.        Purchase Price. The purchase price of any Stock purchased pursuant
to the exercise of the Option shall be the price per share set forth in the
Acceptance, which was the closing price of a share of Stock on the date hereof.

    3.        Exercise of Option. Subject to the earlier expiration of the
Option as herein provided, the Option may be exercised by written notice to the
Company at its principal executive office addressed to the attention of the
Stock Option Plan Administrator, but, except as otherwise provided below, the
Option shall not be exercisable for more than a percentage of the aggregate
number of shares offered by the Option determined by the number of full years
from the date of grant hereof to the date of such exercise, in accordance with
the following vesting schedule:


Number of Full Years (Date) Percentage of Shares           Less than 1 year   0%
  1 year (February 2, 2005)   25%   2 years (February 2, 2006)   50%   3 years
(February 2, 2007)   75%   4 years (February 2, 2008   100%


        The Option is not transferable otherwise than by will or the laws of
descent and distribution, or pursuant to a “qualified domestic relations order”
as defined by the Code, and may be exercised during Employee’s lifetime only by
Employee, Employee’s guardian or legal representative or a transferee under a
qualified domestic relations order. Upon any attempt to transfer, assign,
pledge, hypothecate or otherwise dispose of the Option or of such rights
contrary to the provisions hereof or the Plan, or upon the levy of any
attachment or similar process upon the Option or such rights, the Option and
such rights shall immediately become null and void. The Option may be exercised
only while Employee remains an employee of the Company, subject to the following
exceptions:

--------------------------------------------------------------------------------

        (a)        If Employee’s employment with the Company terminates by
reason of either death or Total Disability, any portion of the Option not
previously exercisable and vested shall become fully exercisable and vested, and
the entire unexercised portion of the Option may then be exercised by Employee
(or Employee’s estate or the person who acquires the Option by will or the laws
of descent and distribution or otherwise by reason of the death of Employee) at
any time during the period ending on the earlier of three years following such
termination or the Expiration Date (as defined below).

        (b)        If Employee’s employment with the Company terminates by
reason of normal retirement at or after age 65 or early retirement with the
consent of the Company’s Compensation Committee (the “Committee”), the portion
of the Option vested on the date of such retirement may be exercised by Employee
at any time during the period ending on the Expiration Date (as defined below).
If Employee dies after such retirement, the vested portion of the Option may be
exercised by Employee’s estate (or the person who acquires the Option by will or
the laws of descent and distribution or otherwise by reason of the death of the
Employee) during the period ending on the earlier of the Expiration Date or the
third anniversary of the date of Employee’s death.

        (c)        If Employee’s employment with the Company terminates for any
reason other than those set forth in subparagraphs (a) and (b) above, the
portion of the Option vested at the time of such termination may be exercised by
Employee at any time during the period of 30 days following such termination, or
by Employee’s estate (or the person who acquires the Option by will or the laws
of descent and distribution or otherwise by reason of the death of the Employee)
during a period of six months following Employee’s death if Employee dies during
such 30-day period.

        Notwithstanding any other provision of this Agreement, the Option shall
not be exercisable after the expiration of ten years from the date of grant
hereof (the “Expiration Date”). The purchase price of shares as to which the
Option is exercised shall be paid in full at the time of exercise (i) in cash
(including check, bank draft or money order payable to the order of the
Company), (ii) by delivering to the Company shares of Stock having a fair market
value equal to the purchase price, or (iii) by a combination of cash or Stock.
Payment may also be made by delivery (including by facsimile transmission) to
the Company of a properly executed and irrevocable Notice of Exercise form,
coupled with irrevocable instructions to a broker-dealer to simultaneously sell
a sufficient number of the shares as to which the Option is exercised and
deliver directly to the Company that portion of the sales proceeds representing
the exercise price and applicable minimum withholding taxes (“Cashless
Exercise”) or by such other similar process approved by the Committee.

        No fraction of a share of Stock shall be issued by the Company upon
exercise of an Option or accepted by the Company in payment of the purchase
price thereof; rather, Employee shall provide a cash payment for such amount as
is necessary to effect the issuance and acceptance of only whole shares of
Stock. Unless and until a certificate or certificates representing such shares
shall have been issued by the Company to Employee, Employee (or the person
permitted to exercise the Option in the event of Employee’s death) shall not be
or have any of the rights or privileges of a shareholder of the Company with
respect to shares acquirable upon an exercise of the Option.

--------------------------------------------------------------------------------

    4.        Withholding of Tax. Except when using the Cashless Exercise
procedure, Employee shall deliver to the Company at the time of such exercise or
disposition such amount of money or shares of Stock as the Company may require
to meet its withholding obligation under applicable tax laws or regulations,
and, if Employee fails to do so, the Company is hereby authorized to withhold
from any cash or Stock remuneration then or thereafter payable to Employee any
tax required to be withheld by reason of such resulting compensation income.
Upon exercise of all or a portion of the Option, the Company is further
authorized in its sole discretion to satisfy any such withholding requirement
out of any cash or shares of Stock to be distributed to Employee upon such
exercise.

    5.        Status of Stock. Notwithstanding any other provision of this
Agreement, in the absence of an effective registration statement under the
Securities Act of 1933, as amended (the “Act”), for issuance of the Stock
acquirable upon exercise of the Option, or an available exemption from
registration under the Act, issuance of shares of Stock acquirable upon exercise
of the Option will be delayed until registration of such shares is effective or
an exemption from registration under the Act is available. The Company intends
to use its best efforts to ensure that no such delay will occur. In the event
exemption from registration under the Act is available upon an exercise of the
Option, Employee (or the person permitted to exercise the Option in the event of
Employee’s death or incapacity), if requested by the Company to do so, will
execute and deliver to the Company in writing an agreement containing such
provisions as the Company may require to assure compliance with applicable
securities laws.

        Employee agrees that the shares of Stock, which Employee may acquire by
exercising the Option, will not be sold or otherwise disposed of in any manner,
which would constitute a violation of any applicable securities laws, whether
federal, or state. Employee also agrees (a) that the certificates representing
the shares of Stock purchased under the Option may bear such legend or legends
as the Company deems appropriate in order to assure compliance with applicable
securities laws, (b) that the Company may refuse to register the transfer of the
shares of Stock purchased under the Option on the stock transfer records of the
Company if such proposed transfer would, in the opinion of counsel satisfactory
to the Company, constitute a violation of any applicable securities law and (c)
that the Company may give related instructions to its transfer agent, if any, to
stop registration of the transfer of the shares of Stock purchased under the
Option.

B. Dividend Equivalents.

    1.        Grant of Dividend Equivalents. The Company hereby grants to
Employee in connection with the grant of the Option the number of Dividend
Equivalents as are set forth in the Acceptance equal in value to dividends paid
with respect to the number of shares of Stock underlying such Option, together
with interest earned thereon, subject to the attainment of the Performance Goals
set forth in paragraph B.4.

    2.       Non-transferable. Employee may not sell, transfer, pledge or assign
Dividend Equivalents.

    3.       Peer Group. For purposes of this Agreement, the Company’s peer
group (“Peer Group”) shall be comprised of three components: (a) the industry
peer group companies set forth in Exhibit A; (b) companies in the S&P 500 Index;
and (c) companies in the Morgan Stanley REIT Index; provided, that each of the
foregoing Peer Group components shall be subject to equitable adjustment by the
Committee in its sole discretion to the extent that one or more companies in any
component grouping shall cease to maintain separate legal existence by reason of
merger or legal dissolution or otherwise, or shall no longer be part of the
applicable Index. For purposes of determining values earned for the Dividend
Equivalents and Value Management Awards granted hereby, the components of the
Peer Group will be given the following weightings: industry group 50%; S&P group
25%; and REIT Index group 25%.

--------------------------------------------------------------------------------

    4.              Performance Goals.

        (a)       The Performance Goals for the Dividend Equivalents granted
hereby shall be comprised of: (i) an absolute measure of Total Shareholder
Return equal to 5.5% compounded annually, based upon the Company’s Stock price
and dividends paid (“Threshold Target”); and (ii) a relative measure of Total
Shareholder Return, based upon the Company’s Total Shareholder Return compared
against the Total Shareholder Return of the companies in the Peer Group.

        (b)       The Performance Period for the Dividend Equivalents granted
hereby shall commence on January 1, 2004 and shall end on December 31, 2008.

        (c)       In order to be eligible to earn the dividends paid on the
stock underlying the Option during any year (or prior year to the extent not yet
earned) of the Performance Period (the “Dividends”), the compounded Total
Shareholder Return for the Company as of December 31 for such year must meet or
exceed the Threshold Target.

        (d)       Once the Threshold Target is met at the end of any given year
during the Performance Period, a percentage of the Dividends for such year, as
well as a percentage of the Dividends for each prior year of the Performance
Period to the extent not yet earned, shall be credited to a Memorandum Account
on Employee’s behalf. The percentage of Dividends to be credited to Employee’s
Memorandum Account shall be equal to the specified percentage corresponding to
the identified percentile ranking with respect to each component of the Peer
Group achieved by the Company during such year of the Performance Period, as set
forth below:


Relative Performance   Dividends Equivalents Earned       At or above the 75th
percentile   100% of Dividends Paid       Between the 50th and 75th percentiles
  Sliding scale between 50% and 100% of Dividends Paid       Below the 50th
percentile   0% of Dividends Paid


Each component of the Peer group will be measured separately and given the
weighting specified in Paragraph B.3. All Dividends credited to Employee’s
Memorandum Account shall earn interest at a market rate selected from time to
time by the Committee.

    5.        Effect of Stock Option Exercise. Upon any exercise of the Option,
the Dividend Equivalents granted hereunder shall immediately terminate with
respect to the corresponding number of shares underlying the portion of the
Option so exercised, and the opportunity to earn additional dividends with
respect to such shares shall cease.

--------------------------------------------------------------------------------

    6.        Payment of Dividend Equivalents. Amounts credited to Employee’s
Memorandum Account, including any interest earned thereon, shall be paid within
a reasonable time following the end of the Performance Period set forth in
paragraph B.4(b) above. If at the end of the Performance Period Employee is in
full compliance with the minimum requirements for stock ownership as set forth
in the Company’s Stock Ownership Guidelines for Executive Officers, as in effect
on such date, amounts credited shall be paid either 100% in cash, less any
required tax withholding, or a combination of stock and cash, as elected by
Employee. If at the end of the Performance Period Employee is not in full
compliance with the minimum requirements for stock ownership as set forth in the
Company’s Stock Ownership Guidelines for Executive Officers, as in effect on
such date, amounts credited shall be paid in that number of shares of Stock
necessary to bring Employee in full compliance with such minimum requirements up
to 50% of the amount credited, with the balance, less any required tax
withholding, paid either in cash or a combination of cash and Stock as elected
by Employee.

    7.        Termination of Employment. Within a reasonable period of time
following termination of employment, Employee shall receive an amount in cash
equal to the amount of Dividends credited to Employee’s Memorandum Account
pursuant to earned Dividend Equivalents relating to vested Stock Options. Except
as otherwise provided in paragraph A.3(a) hereof relating to termination by
reason of death or Total Disability, all Dividends previously credited to
Employee’s Memorandum Account pursuant to earned Dividend Equivalents relating
to non-vested Stock Options shall be forfeited.

C. Value Management Award.

    1.       Grant. The Company hereby grants to Employee the number of Value
Management Award Units as is set forth in the Acceptance, each Unit with a face
value of $100 .

    2.       Performance Goals. The Performance Goals for the Value Management
Award Units granted hereby shall constitute a measure of Total Shareholder
Return over the three year Performance Period from January 1, 2004 through
December 31, 2006, relative to that of the Peer Group, as set forth below:


  Relative Performance   Value Management Award Earned           At or above the
75th percentile   200% of face value           Between the 50th and 75th
percentiles   Sliding scale between 0% and 200%           Below the 50th
percentile   0% of face value


Following completion of the Performance Period, the Committee will calculate the
Total Shareholder Return of the Company and that of each of the companies in
each component of the Peer Group, and will rank the Company’s performance by
percentile for each component of the Peer Group. Upon a determination by the
Committee of the Company’s relative performance for each group as weighted
pursuant to Paragraph B.3., an amount with respect to each component will be
paid in accordance with Paragraph C.3 to Employee equal to (a) the aggregate
face amount of the Value Management Award multiplied by (b) the percentage
amount corresponding to the identified percentile ranking as set forth above.

--------------------------------------------------------------------------------

    3.        Time and Form of Payment. All payments with respect to the Value
Management Award shall be made within a reasonable time following the end of the
Performance Period. If at the end of the Performance Period Employee is in full
compliance with the minimum requirements for stock ownership as set forth in the
Company’s Stock Ownership Guidelines for Executive Officers, as in effect on
such date , amounts earned shall be paid 100% in cash, less any required tax
withholding, or a combination of cash and stock, as elected by Employee. If at
the end of the Performance Period Employee is not in full compliance with the
minimum requirements for stock ownership as set forth in the Company’s Stock
Ownership Guidelines for Executive Officers, as in effect on such date, amounts
earned shall be paid in that number of shares of Stock necessary to bring
Employee in full compliance with such minimum requirements up to 50% of the
total amount paid, with the balance, less any required tax withholding, paid
either in cash or a combination of cash and Stock as elected by Employee .

    4.        Termination of Employment. If Employee’s employment terminates for
any reason, including termination for cause, prior to the completion of the
Performance Period relating to the Value Management Award granted hereby, no
Value Management Award shall be payable to Employee. If Employee’s employment
terminates for any reason, including termination for cause, after completion of
the Performance Period relating to the Value Management Award granted hereby but
prior to payment thereof, the entire Value Management Award shall be payable to
Employee, and shall be paid to Employee in cash, less any required tax
withholding.

D. Miscellaneous.

    1.        Employment Relationship. For purposes of this Agreement, Employee
shall be considered to be in the employment of the Company as long as Employee
remains an employee of either the Company, a parent or subsidiary corporation
(as defined in section 428 of the Code) of the Company, or a corporation or a
parent or subsidiary of such corporation, assuming or substituting a new option
for the Option. Any question as to whether and when there has been a termination
of such employment, and the cause of any such termination, shall be determined
by the Committee in its sole discretion, and such determination shall be final.

    2.        Binding Effect. This Agreement shall be binding upon and inure to
the benefit of any successors to the Company and all persons lawfully claiming
under Employee. The awards granted hereunder are subject to approval of the Plan
by shareholders of the Company at the 2004 Annual Meeting of Shareholders on May
4, 2004.

    3.       Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Washington.

--------------------------------------------------------------------------------


STOCK OPTION AND DIVIDEND EQUIVALENT AND VMA


AWARD AGREEMENT ACCEPTANCE

You have been granted shares of Plum Creek Timber Company Inc. stock under the
Plum Creek Timber Company, Inc. Stock Incentive Plan, as amended (the “Plan”).
Capitalized terms used but not defined herein have the meanings ascribed to them
in the Plan.


  Award Summary:


  Optionee:         full name         Social Security Number:    xxx-xx-xxxx


  Award Agreement Date:         2nd day of February 2004


  Stock Option Grant:


  Total Shares under Option:    x,xxx


  Option Price shall be $30.91 per share


  Vesting schedule per Section A(3):


  Number of Full Years (Date)   Percentage of Share   Less than 1 year   0%   1
year (February 2, 2005)   25%   2 years (February 2, 2006)   50%   3 years
(February 2, 2007)   75%   4 years (February 2, 2008)   100%        

        Dividend Equivalent (DERs) Grant:


  Total Dividend Equivalents granted: .


  Stock Price at the beginning of the Performance Period $xx.xx (January 1,
2004)


  DER Performance Period (5 years): January 1, 2004 - December 31, 2008


  Value Management Award (VMAs)


  Value Management Award of


  The aggregate face amount of the VMA is $


        IN WITNESS WHEREOF, the Company has caused this Award Agreement to be
duly executed by its officer thereunto duly authorized, and Employee has
executed this Agreement, all as of the day and year first above written.


Plum Creek Timber Company, Inc.       By:_______________________________________
              Barbara L. Crowe
            Vice President, Human Resources       Employee Signature
____________________________                                     [First Name]
[Init] [Last Name]  

--------------------------------------------------------------------------------


EXHIBIT A     International Paper Georgia-Pacific Weyerhaeuser Mead-Westvaco
Bowater Louisiana-Pacific Universal Forest Product Potlatch Rayonier Longview
Fibre St. Joe Timberwest Forest Delta Timber